DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/16/2022.
Claims 1, 3-6, 10-13 and 15-17 are pending.  Claims 2, 7-9 and 14 are cancelled. Claims 1 and 15 are currently amended.  Claims 1 and 15 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 5/16/2022, with respect to Prior Art Rejections for independent claims 1 and 15, as indicated in line numbers 1-4 of the office action mailed 2/14/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are allowed as noted below in the section “Allowable Subject Matter”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the at least one rough surface” in lines 1-2 of the claim, however an “at least one rough surface” element associated with the “inactive face of the two faces” was already introduced earlier in line 12 of claim 1 and an “at least one rough surface” element associated with the “at least one side of the sides” was already introduced earlier in line 2 of claim 10, and thereby it is unclear which specific “at least one rough surface” is being referenced in the limitation “the at least one rough surface” in lines 1-2 of claim 16.
Claim 17 recites the limitation “the at least one rough surface” in lines 1-2 of the claim, however an “at least one rough surface” element associated with the “inactive face of the two faces” was already introduced earlier in line 12 of claim 1 and an “at least one rough surface” element associated with the “at least one side of the sides” was already introduced earlier in line 2 of claim 10, and thereby it is unclear which specific “at least one rough surface” is being referenced in the limitation “the at least one rough surface” in lines 1-2 of claim 17.
Allowable Subject Matter
Claims 1, 3-6, 10-13 and 15 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Zhao, Zenz and/or Lin, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a redistribution laver; and signal pads, wherein an inactive face of the two faces has at least two channels that mechanically interlock with the mold material, wherein the inactive face of the two faces has at least one rough surface that mechanically interlocks with the mold material, wherein the IC die has material removed along at least one of the sides such that the at least one of the sides of the IC die mechanically interlocks with the mold material, wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the plurality of IC dies, wherein the redistribution layer has conductive paths at least connecting the IC die and the siqnal pads; wherein a surface of the mold material and one of the faces of the IC die abut the redistribution layer, wherein the surface of the mold material includes at least one recessed area having at least one conductive feature connected to at least one of the conductive paths or the IC die”.
Claims 3-6 and 10-13 are allowed as being dependent on allowed claim 1.
Regarding independent claim 15, the claim is allowed, because the prior art of record including Zhao, Zenz and/or Lin, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a redistribution laver, and signal pads” and “wherein an inactive face of the two faces has at least two channels that mechanically interlock with the mold material, wherein the inactive face of the two faces has at least one rough surface that mechanically interlocks with the mold material, wherein the IC die has material removed along at least one of the sides such that the at least one of the sides of the IC die mechanically interlocks with the mold material, wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the plurality of IC dies, wherein the redistribution layer has conductive paths at least connecting the IC die and the siqnal pads; wherein a surface of the mold material and one of the faces of the IC die abut the redistribution layer, wherein the surface of the mold material includes at least one recessed area having at least one conductive feature connected to at least one of the conductive paths or the IC die”.
Claims 16-17 (which depend from allowed claim 1) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895